DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 11/28/2022 has been entered.

Response to Amendment
Applicants’ response filed 11/28/2022 amended claims 1, 7-8, 10 and 13.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejections over Kobori, Kobori in view of Roes and Chamberlin in view of Schilowitz from the office action mailed 8/30/2022; therefore these rejections are withdrawn. New grounds of rejection are set forth below.      

Information Disclosure Statement
The information disclosure statement filed 11/28/2022 fails to comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent listed that is not in the English language.  Two copies of EP Publication No. 0694603 were provided and no copy of EP Publication No. 0888391 was provided.  It has been placed in the application file, but the information referred to therein has not been considered.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 12(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the word “configured” in the amended claim has no meaning defined by the specification or the claim itself.  There is no definition of how the lubricant is configured - are there reaction conditions that include temperature and pressure, or additional compounds, catalysts, inhibiting agents, etc.  For this reason claim 1 is indefinite.     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kobori et al., US Patent No. 4,761,241 (hereinafter referred to as Kobori) in view of Gutermuth et al., US Patent Application Publication No. 2017/0260474 (hereinafter referred to as Gutermuth).  
Regarding claims 1, 7-8 and 10-13, Kobori discloses a lubricant composition comprising mineral oil (base oil as recited in claim 1) (see Table 14 and Col. 18/L. 18-25) to which is added an oleic acid (fatty acid as recited in claim 1) (see Claim 1) and a 2-ethylpolyacrylate-hexyl ester polymer (see Claim 1) wherein the oleic acid and 2-ethylpolyacrylate-hexyl ester polymer are present in a 1:1 concentration ratio wherein the combination is present at a concentration of 20 to 75 wt% (as recited in claims 1 and 7) (see Claim 1, Examples and Col. 8/L. 5-14) wherein the coefficient of friction is less than 0.2 (as recited in claim 8) (Col. 6/L. 18-24).      
Kobori discloses all the limitations discussed above but does not explicitly disclose the unsaturated carboxylic acid monomer capable of a chain polymerization reaction as recited in clam 1. 
Gutermuth discloses a process to prepare an ethylene-based interpolymer, said process comprising polymerizing a mixture comprising ethylene and at least one comonomer, such as, acrylic acid (unsaturated carboxylic acid monomer capable of a chain polymerization as recited in claim 1 and reads on claim 13), at a pressure greater than, or equal to, 100 MPa, in the presence of at least one free-radical initiator; and in a reactor system comprising at least one reactor and at least one component selected from the following:  a) a reciprocation device (for example, a pressurization pump or a Hyper-compressor with a discharge pressure of 100 to 400 MPa and discharge temperature in the range of 60 to 100°C – as recited in claim 12), b) a rotation device (for example, a rotational agitator), c) or combination thereof; and wherein an inventive composition is injected into the at least one component (as recited in claim 10).  The composition is continually injected into the at least one component at a rate of 2 to 150 lbs/hr (as recited in claim 11) (Para. [0027]-[0034] and [0124]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the composition of Gutermuth in the composition of Kobori in order to improve high-pressure free radical polymerizations.    

Regarding claims 6 and 9, it is the position of the examiner that as the composition of Kobori discloses all the compounds of claim 1 that the composition would inherently form a single phase at a temperature within the range recited in claim 6 and the plugging inhibiting properties of claim 9.      

Claim Rejections - 35 USC § 103
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kobori in view of Gutermuth as applied to claims 1 and 6-13, as discussed above and further in view of Roes et al., US Patent Application Publication No. 2007/0284108 (hereinafter referred to as Roes).  
Regarding claims 4-5, Kobori/Gutermuth disclose all the limitations discussed above but do not explicitly disclose the emulsifier recited in claims 4-5.
Roes discloses in paragraph 435, that emulsifiers such as those recited in claims 4-5 are known for their anti-clogging properties – clogging compositions are at least partially removed from the liquid stream by washing and/or desalting the liquid stream. In some embodiments, clogging of process equipment is inhibited by filtering at least a portion of the liquid stream through a nanofiltration system. In some embodiments, clogging of process equipment is inhibited by hydrotreating at least a portion of the liquid stream. In some embodiments, at least a portion the liquid stream is nanofiltered and then hydrotreated to remove composition that may clog and/or foul process equipment. The hydrotreated and/or nanofiltered liquid stream may be further processed to produce commercial products. In some embodiments, anti-fouling additives are added to the liquid stream to inhibit clogging of process equipment. Anti-fouling additives include, ProChem 3F18 (as taught by the instant specification).  

Response to Arguments
Applicants’ arguments filed 11/28/2022 regarding claims 1 and 4-13 have been fully considered and are moot as the rejections from the previous office action have been withdrawn as discussed above.  
It is the position of the examiner that the references discussed above adequately read on the claims as instantly recited.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771